Per Curiam.
Action by the state to recover a percentage on premiums on policies issued by the defendant; answer by defendant alleging exemption; demurrer by state to answer; demurrer overruled with certificate of importance and doubt. The state appeals.
The defendant is a town and farmers mutual insurance company insuring against loss or damage by hail.
The case is controlled by the considerations involved in State v. Minnesota Farmers Mutual Insurance Co. supra, page 384, 153 N. W. 594. The court properly overruled the demurrer.
Order affirmed.